In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00043-CV




 IN THE ESTATE OF BETTY LOU INGRAM, DECEASED




        On Appeal from the County Court at Law
                 Harrison County, Texas
           Trial Court No. 2012-16,610-CCL




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       David J. Ingram and James B. Ingram, appellants, have filed a motion seeking to dismiss

this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.



                                                Jack Carter
                                                Justice

Date Submitted:       June 10, 2014
Date Decided:         June 11, 2014




                                               2